Title: From Thomas Jefferson to Henry Dearborn, 9 August 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Dear Sir 
                     
                     Monticello Aug. 9. 08.
                  
                  Yours of July 27. is recieved. It confirms the accounts we recieve from others that the infractions of the embargo in Maine & Massachusets are. open. I have removed Pope of New Bedford for worse than negligence. the Collector of Sullivan is on the totter. the Tories of Boston openly threaten insurrection if their importation of flour is stopped. the next post will stop it. I fear your governor is not up to the tone of these parricides, and I hope, on the first symptom of an open opposition to the laws by force, you will fly to the scene and aid in suppressing any commotion.
                  I inclose you the letter of Capt Dillard recommending Walter Bourke for appointment. I know nothing of the writers of any of the letters except Shore Jones & Thweat, who are good men.   I like Meigs’s scheme with the Cherokees, and would wish it success. but will Congress give such a sum of money?   The message of the Creek chief is so far satisfactory, that I think we should give them time. could we engage them to assist us in destroying the guilty banditti?   the letter inclosed from Cuthbert to mr Madison on the means of taking Quebec is worthy notice, and I wish you could, before your return, have an interview with him. your office, & reciept of the letter from me will give confidence to his communications.   we have letters from mr Pinckney to May 30. but not one word interesting. present me respectfully to mrs Dearborne, and accept my affectionate salutations.
                  
                     Th: Jefferson 
                     
                  
               